Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notice that the Applicant submitted an IDS, however this IDS appeared to be blanked without any reference and without a signature.

Claim Objections
Claim 8 objected to because of the following informalities:  
Regarding claim 8, the phrase “the portable lawn debris shredder as claimed in claim 8” should be changed to “the portable lawn debris shredder as claimed in claim 7”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US10631467B1) in view of Scott (US4422578A) and Black (US20150027096A1).
Regarding claim 1, Burnett disclose a portable debris shredder (fig.1 and abstract) (col.2 line 46-col.3 line 19), said portable debris shredder comprising in combination:  
a housing, said housing having a top end, a bottom, a bottom end (fig.1 and 5: the housing of the element (36)), 
inserted in said housing, an electric motor (figs.1 and 5: (36)), said electric motor having electrical connectability to a battery through an electrical switch, said electrical motor having an elongated center rotatable shaft (fig.13: (48)) (col.3 lines 4-19); 
a mounting mechanism having a support member (see fig.5 below) having a hub (fig.13: (54)) securely mounted to a bottom of said support member, an inside surface of said hub having threads (fig.5: fastener);
a trimmer head (figs.1 and 5: (30)) mounted on said centered rotatable shaft, said trimmer head containing trimmer line; 
the inside surface at said top end of said housing having threads compatible with said hub of said bar support member (fig.5: fastener).  

Burnett does not disclose at least one air hole through a wall thereof; 
 a first cross bar support member supporting said housing;  
a second cross bar support member surmounting said first cross bar support member; 
said second cross bar support member having a hub securely mounted to a bottom of said second crossbar support member; 
 
Scott disclose a milling apparatus for processing a plant (col.2 lines 37-col.3 line 12), comprising:
a motor (fig.2: (22) for rotating a rotary disk (fig.2: (31)), the motor is inserted inside a housing (fig.2: (28)), and
wherein the housing having air holes (fig.1: (30 a)) through a wall.
Providing holes or slots in the house of the motor is a basic routine procedure, and it is very know in arts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the house of the motor of Burnett to have at least one air hole through a wall as taught by Scott in order to cool the motor (Scott: col.2 lines 51-58) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Black disclose a portable debris shredder, said portable debris shredder (abstract), comprising:

inserted in said housing, an electric motor (paragraph 0070: (280)), said electric motor having electrical connectability (fig.1: (262)) through an electrical switch, said electrical motor having an elongated center rotatable shaft (paragraph 0075 and fig.118: the element (305) to receive the shaft of the motor (280);
a first cross bar support member (figs.17-18: (36)) supporting said housing;
a second cross bar support member (figs.17-18: (38)) surmounting said first cross bar support member (paragraph 0075);
said second cross bar support member having a hub (figs.17-18: (302)) securely mounted to said second crossbar support member, an inside surface of said hub having threads (308)) (paragraph 0075);
the inside surface of the end of said housing having threads compatible with said hub of said second cross bar support member (paragraph 0075).

Both of the prior arts of Burnett and Black are related to an apparatus for processing plants;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the modify the mounting  mechanism of the motor of the Burnett to have a first cross bar support member supporting said housing;  a second cross bar support member surmounting said first cross bar support member as taught by Black thereby having said second cross bar support member having the hub securely mounted to a bottom of said second crossbar 


Regarding claim 2, Burnett in view of Scott and Black disclose a portable lawn debris shredder as claimed in claim 1 (see the rejection of claim 1); and
 a drum wherein said shredder is mounted inside said drum using said first and second cross bar support members (Burnett disclose the shredder (fig.1: (26) is mounted inside the drum (22)).  

Burnett does not disclose the drum (22) having a funnel shape;
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the drum of Burnett, including funnel shape for the purpose of concentrating the material to be processed toward the trimmer head, since it has been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 3-8, Black teaches wherein some of the component parts are manufactured from plastic; wherein the plastic is polyethylene; wherein the plastic is crosslinked polyethylene; some of the component parts are manufactured from metal; and wherein the metal is aluminum (paragraph 0057).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US10631467B1) in view of Scott (US4422578A) and Black (US20150027096A1) as applied to claim 1 above, and further in view of Saiki (US7431231B1).

Regarding claim 2, Burnett in view of Scott and Black disclose a portable lawn debris shredder as claimed in claim 1 (see the rejection of claim 1); and
 a drum wherein said shredder is mounted inside said drum using said first and second cross bar support members (Burnett disclose the shredder (fig.1: (26) is mounted inside the drum (22)).  
Burnett does not disclose the drum (22) having a funnel shape;

Saiki disclose a portable debris shredder (abstract and figs.1-2), said portable debris shredder having a shredder (figs.1-3: (24)) is mounted inside a funnel (figs.1-9);

Both of the prior arts of Burnett and Saiki are related to an apparatus for processing plants;

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dymarkowski (US5366168A).
Dymarkowski disclose a shredder (abstract) having first and second cross bar support members (fig.3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725